 

Exhibit 10.2

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

[g201610272008456266083.jpg]

3050 Spruce Street, St. Louis, MO 63103 USA

Tel: (800) 521-8956  (314) 771-5765     Fax: (800) 325-5052  (314) 771-5757

July 26, 2016

Curt Herberts

Vice President & Head of Corporate Development

Sangamo BioSciences, Inc.

501 Canal Boulevard, Suite A

Richmond, CA 94804

Re:

Consent to Sublicense

Dear Mr. Herberts:

Reference is made to the License Agreement dated July 10, 2007 between Sangamo
BioSciences, Inc. (“Sangamo”) and Sigma-Aldrich Co. (“Sigma”) (as amended, the
“Agreement”).   Capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Agreement.

Concurrent with the execution of this letter by the Parties, Sigma is entering
into a Non-Exclusive License Agreement with [***] Sciences, Inc. (“[***]”)
(“[***] License Agreement”) in the form attached hereto as Exhibit A, that
includes a non-exclusive sublicense of Sigma’s rights under the Agreement to
certain of Sangamo’s intellectual property rights with respect to zinc finger
proteins.

Sigma hereby seeks Sangamo’s consent and agreement to such sublicense to
[***].  Specifically, Sangamo agrees that:

(a) Sangamo hereby consents to the [***] License Agreement and confirms that the
[***] License Agreement complies with the requirements of Section 2.2 of the
Agreement (or to the extent that the [***] License Agreement does not so comply,
Sangamo waives such requirement);

(b) [***] and its Affiliates and their sublicensees may grant further
sublicenses under and pursuant to the terms of the [***] License Agreement
without Sangamo’s prior written approval; and

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

1

DB2/ 30707730.1

--------------------------------------------------------------------------------

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

(c) (i) in the event of termination of the licenses granted to Sigma in the
Agreement during the term of the [***] License Agreement, and

(ii) where such termination does not result from any material breach by [***] or
its Affiliates, sublicensees or further sublicensees (whether direct or
indirect) of [***]’s obligations under the [***] License Agreement or of the
obligations specified in Section 2.2 of the [***] License Agreement as required
to be included in sublicenses,

then Sangamo will grant [***] a direct license effective as of the effective
date of such termination of Sigma’s licenses as a substitute for [***]’s
sublicenses from Sigma to such licenses granted by Sigma under the [***] License
Agreement (which sublicenses are automatically terminated by the termination of
the Agreement), and Sangamo and [***] will promptly enter into a written
agreement documenting such direct license.  Such direct license shall be (i) of
the same scope as the sublicense granted by Sigma to [***] under the [***]
License Agreement, except to the extent that the license granted by Sigma to
[***] under the [***] License Agreement is broader than the license granted by
Sangamo to Sigma under the Agreement, (ii) subject to the same reservation of
rights as specified in the [***] License Agreement, and (iii) subject to the
same terms and conditions as the [***] License Agreement (including the payment
obligations set forth in Article 3 of the [***] License Agreement), except that
[***] shall owe all such obligations to Sangamo rather than Sigma, and Sangamo
shall not have any obligations to [***] under such direct license other than
with respect to confidentiality and the grant of such direct license.  

Sigma agrees that it will be responsible to Sangamo for all sublicenses granted
by [***] or its Affiliates or their sublicensees or further sublicensees
(whether direct or indirect) as if such sublicenses were granted directly by
Sigma.  Without limiting the foregoing, Sigma shall (1) ensure that each such
sublicense complies with (x) the applicable terms and conditions of the
Agreement as if the sublicensees of [***], its Affiliates and their sublicensees
and further sublicensees (whether direct or indirect) were direct sublicensees
of Sigma (including without limitation, the applicable terms of Section 2.2 (to
the extent not expressly waived by Sangamo in this Consent)) as well as with (y)
Section 2.5 of the [***] License Agreement and Exhibit B of the [***] License
Agreement, in both cases as if the sublicensees of [***], its Affiliates and
their sublicensees and further sublicensees (whether direct or indirect) were
[***], (2) be responsible for its payment obligations under the Agreement
(including without limitation, Section 7.10(b), which shall be deemed to apply
to payments arising from any and all sublicenses granted by [***] or its
Affiliates, their sublicensees and further sublicensees (whether direct or
indirect) and such entities shall be deemed to be Sublicensees) that result from
the grant of any such sublicense and (3) indemnify the Sangamo Indemnitees in
accordance with the Agreement as if the sublicensees of [***], its Affiliates
and their sublicensees and further sublicensees (whether direct or indirect)
were direct sublicensees of Sigma.  

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

2

DB2/ 30707730.1

--------------------------------------------------------------------------------

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

Sangamo and Sigma each agree that [***] and its Affiliates are designated third
party beneficiaries of this consent and agree that as designated third party
beneficiaries [***] and its Affiliates each have the right to take any actions
and steps available to any of them as a third party beneficiary in law and/or in
equity to enforce compliance by Sangamo and Sigma with the obligations set forth
in this consent.

If Sangamo is in agreement with the foregoing, please so indicate by signing
below.

 

Sincerely,

 

 

 

SIGMA-ALDRICH CO.

 

 

 

By:

 

/s/ Stephanie J. Seiler

Name:

 

Stephanie J. Seiler

Title:

 

Head of Business Development

Agreed to and acknowledged by:

SANGAMO BIOSCIENCES, INC.

 

By:

 

/s/ Curt A. Herberts

Name:

 

Curt A. Herberts

Title:

 

VP, Corporate Development

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

3

DB2/ 30707730.1

--------------------------------------------------------------------------------

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

Exhibit A

[***] License Agreement

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

 

4

DB2/ 30707730.1